Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 20180089835) in view of Mustafi (US 20210042307).
Regarding claim 1, Honda teaches an image processing apparatus that performs an image analysis for a business form image generated by optically reading a business form (fig. 1), the apparatus comprising: 
at least one memory that stores a program (fig. 1); and 
at least one processor (fig. 1) that executes the program to perform: 
extracting, based on results of character recognition processing for the business form image (301-302 in fig. 3), a character string indicating a value corresponding to a predetermined keyword within the business form (304-305 in fig. 3) and a character string indicating a unit thereof (p0023: “Issue Date” 202 is a key word and the item value corresponding to the key word is “2017/01/01” 203);
Honda does not teach converting extraction results so as to be adapted to a predetermined format; and outputting the converted extraction results to an external apparatus, wherein the predetermined format is a format determined in the external apparatus as a format of a unit of a value corresponding to the predetermined keyword.  
Mustafi teaches converting extraction results so as to be adapted to a predetermined format (p0018: he total revenue is 350M,” the numerical value “350” is associated with metadata information “revenue” and “M,” which is to be interpreted as “million,” and thus transformed into “350,000,000,”) and outputting the converted extraction results to an external apparatus (712: rational database in fig. 7 and 124 in fig. 2: system database), wherein the predetermined format is a format determined in the external apparatus as a format of a unit of a value corresponding to the predetermined keyword (p0018: The transformed numerical expression can then be converted to a pre-defined format of a numerical value followed with a unit type and a meaning of the numerical value for storing in a tabular form).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honda, to include converting extraction results so as to be adapted to a predetermined format; and outputting the converted extraction results to an external apparatus, wherein the predetermined format is a format determined in the external apparatus as a format of a unit of a value corresponding to the predetermined keyword, in order to automatically classifies numerical expressions from a textual document (abstract).

Regarding claim 13, Honda in view of Mustafi teaches the image processing apparatus according to claim 1, wherein in the conversion: the character string of the unit extracted by the extraction unit is converted so as to coincide with unit notation determined by the predetermined format p0023: “Issue Date” 202 is a key word and the item value corresponding to the key word is “2017/01/01” ); and the character string of the value extracted by the extraction unit is converted by using a coefficient provided for each of the predetermined keywords so as to match with the unit notation (Mustfi: p0018: he total revenue is 350M,” the numerical value “350” is associated with metadata information “revenue” and “M,” which is to be interpreted as “million,” and thus transformed into “350,000,000”).  
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 14, The structural elements of apparatus claim 1 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 15, has been analyzed and rejected with regard to claim 1 and in accordance with Mustafi’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0020). 
	
Regarding claim 2, Honda in view of Mustafi  teaches the image processing apparatus according to claim 1, wherein in a case where a format of a unit of a value corresponding to the predetermined keyword is not determined, the extraction results are output as they are to an external apparatus without performing the conversion (Mustafi: p0018: transformation… based on an inference rule relating to the metadata. ie, if there is no relating metadata, then there is no transformation).  

Claims 3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Mustafi as applied to claim 1 above, and further in view of Shimizu et al.(US 20200250266).

Regarding claim 3, Honda in view of Mustafi does not teach the image processing apparatus according to claim 1, wherein in a case where it is not possible to extract a character string of the unit from the business form image, from an extracted character string of a value, a character string of the unit is estimated and the estimated character string of the unit is converted so as to be adapted to the predetermined format.  
Shimizu teaches the image processing apparatus according to claim 1, wherein in a case where it is not possible to extract a character string of the unit from the business form image (fig. 1: value : one month after estimation day: is not date format), from an extracted character string of a value, a character string of the unit is estimated and the estimated character string of the unit is converted so as to be adapted to the predetermined format (fig. 7: estimate date).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honda in view of Mastafi, to using teaching of Shimizu estimate value in place of character string of unit, in order to perform date conversion when where the date is estimated from the value other than the date suggested by Shimizu (p0006).

Regarding claim 5, Honda in view of Mustafi and Shimizu teaches the image processing apparatus according to claim 1, wherein in a case where it is not possible to extract the character string of the unit from the business form image (Shimizu: fig. 1: value : one month after estimation day: is not date format), a character string indicating a unit is acquired, which is defined in advance as a character string of a unit of a value corresponding to the predetermined keyword and the acquired character string of the unit is converted so as to be adapted to the predetermined format (Shimizu: fig. 7).  
The rational applied to the rejection of claim 3 has been incorporated herein.

Regarding claim 11, Honda in view of Mustafi and Shimizu teaches The image processing apparatus according to claim 1, wherein in a case where a format of an extracted character string of a unit of a value corresponding to the predetermined keyword is not adapted to the predetermined format, on a condition that only unit notation is not adapted, conversion is performed so that only the unit notification becomes adapted (Shimizu: fig. 7).  
The rational applied to the rejection of claim 3 has been incorporated herein.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Mustafi as applied to claim 1 above, and further in view of Florencio et al. (US 20200151443).

Regarding claim 6, Honda in view of Mustafi does not teach the image processing apparatus according to claim 1, wherein in the extraction, based on a type of the business form specified based on results of character recognition processing for the business form image, the predetermined keyword is determined and a character string indicating the value corresponding to the determined keyword and a character string indicating a unit thereof are extracted.
Florencio teaches wherein in the extraction, based on a type of the business form specified based on results of character recognition processing for the business form image (p0040: cover page templates) , the predetermined keyword is determined and a character string indicating the value corresponding to the determined keyword and a character string indicating a unit thereof are extracted  (p0017: perform OCR on such forms in the future and generate key-value pairs for these forms where the key-value pairs are not known in advance.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honda in view of Mastafi, to include wherein in the extraction, based on a type of the business form specified based on results of character recognition processing for the business form image, the predetermined keyword is determined and a character string indicating the value corresponding to the determined keyword and a character string indicating a unit thereof are extracted, in order to extract key-value pairs corresponding to the plurality of forms suggested by Florencio (abstract).

Regarding claim 7, Honda in view of Mustafi  and Florencio teaches the image processing apparatus according to claim 6, wherein in the extraction, by referring to a table that defines an extraction-target keyword for each type of the business form, the predetermined keyword is determined (Florencio:p0037:  ground truth data 341 includes, for each of the forms in 331, all of the correct key-value pairs for the form),
The rational applied to the rejection of claim 7 has been incorporated herein.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Mustafi as applied to claim 1 above, and further in view of Epstein et al. (US 11294563).

Regarding claim 8, Honda in view of Mustafi does not teach the image processing apparatus according to claim 1, wherein in the extraction, from an area including a character string of the predetermined keyword among a plurality of areas obtained by area division processing for the business form image, the character string indicating the unit is extracted.  
Epstein teaches the image processing apparatus according to claim 1, wherein in the extraction, from an area including a character string of the predetermined keyword among a plurality of areas obtained by area division processing for the business form image, the character string indicating the unit is extracted (fig. 8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honda in view of Mastafi, to include wherein in the extraction, from an area including a character string of the predetermined keyword among a plurality of areas obtained by area division processing for the business form image, the character string indicating the unit is extracted, in order to allow users to write handwritten notes, handwriting captured by a camera and processed using OCR suggested by Epstein.

Regarding claim 9, Honda in view of Mustafi and Epstein teaches the image processing apparatus according to claim 1, wherein in the extraction, from an area including a character string of a value corresponding to the predetermined keyword among a plurality of areas obtained by area division processing for the business form image, the character string of the unit is extracted (Epstein: fig. 8).  
The rational applied to the rejection of claim 7 has been incorporated herein.

Regarding claim 10, Honda in view of Mustafi  and Epstein teaches the image processing apparatus according to claim 1, wherein in the extraction, from a neighboring area of an area including a character string of the predetermined keyword, or from a neighboring area of an area including a character string of a value corresponding to the predetermined keyword within the business form image (honda: p0023: “Issue Date” 202 is a key word and the item value corresponding to the key word is “2017/01/01” 203), among a plurality of areas obtained by area division processing for the business form image, the character string of the unit is extracted (Epstein: fig. 8).  
The rational applied to the rejection of claim 7 has been incorporated herein.

 Allowable Subject Matter

8.	Claims 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Honda (US 20180089835) teaches extracting key and values from a form
However, the closest prior art of record, namely Honda (US 20180089835) does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 4 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677